DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 12/24/2020 "Restriction Requirement," the 1/8/2021 "Reply" elects, without traverse, GROUP I, Species F for prosecution on the merits. 
The Reply identifies claims 1-4 and 12-15 as being directed to the elected invention. 
Accordingly, claims 5-11 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b). 
The 12/24/2020 Restriction Requirement is proper, it is maintained, and it is now made Final.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention.
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claim 2 is rejected under 35 U.S.C. § 112(d) for failing to incorporate all of the limitations of claim 1, from which claim 2 directly depends. 
Specifically, claim 1 recites "flowing ammonia and nitrogen gas into a plasma-enhanced chemical vapor deposition (PECVD) chamber," which has a scope requiring there be flow of nitrogen gas and therefore inherently requiring the nitrogen gas to have a flow rate of greater than zero. 
Claim 2 recites the "flow rate of nitrogen gas is in the range of about 0 sccm to about 3000 sccm," which broadens scope of claim 2 so nitrogen gas has zero flow rate and therefore yield a scope wherein there is no flow of nitrogen gas, and therefore results in claim 2 not including the limitation recited in claim 1. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 103 Rejections of the Claims
04.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
05.	Claims 1-4, 12-13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over PGPUB US 2015/0187598 to "Campbell" further in view of PGPub US 2010/0096631 for a patent application by "Miyairi." 
Campbell teaches forming a capacitor first plate over a non-conductive substrate; flowing ammonia and nitrogen gas into a plasma-enhanced chemical vapor deposition (PECVD) chamber containing the non-conductive substrate; stabilizing a pressure and a temperature in the PECVD chamber; turning on radio frequency high frequency (RF-HF) power to the PECVD chamber; pretreating the capacitor first plate for about 60 seconds; depositing a capacitor dielectric on the capacitor first plate; and depositing a capacitor second plate on the capacitor dielectric. See, for example, [0022] and [0026]. 
Campbell teaches pretreating for 30 seconds but appears silent on whether pre-treatment can be for 60 seconds. The art however well recognizes the suitability of pretreating for 60 seconds. See, for example, Miyairi, [0265].  

According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have pretreated the first plate for 60 seconds, as Miyairi teaches the time to be suitable pre-treating time in a PECVD. 
Campbell teaches (see, for example, [0022] ad [0026]) the power being 398 W, which reads on 400 W, and the T being 400 C, and ammonia flow rate of 3000 sccm.
With respect to claims 12 and 13, Campbell teaches stabilizing pressure of about 3.5 Torr and power of 400 W at 13.56 MHz (which is the conventional RF-HF PECVD frequency used), as this application itself recognizes.
With respect to claim 15. See, for example, [0014].
Claim Objected to, but Allowable if Rewritten in Independent Form
06.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814